Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The examiner reviewing your application has changed. All further correspondence pertaining to prosecution should be directed to Examiner Daniel Nielsen in art unit 1634.

Election/Restrictions
Applicant’s election without traverse of pembrolizumab as the immune checkpoint inhibitor, virus-based vector administration as the formulation for upregulator administration, and a genetically-modified version of a virus or a fragment thereof for the APOBEC3 upregulator in the reply filed on 9/24/2020 is acknowledged. 

Status of the Claims
Claims 1-12 are pending in the application. Claim 11 is withdrawn due to the applicant’s election of species for administration via a virus-based vector.

Abstract
The abstract of the disclosure is objected to because an abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.  Correction is required.  See MPEP § 608.01(b).

Specification
The disclosure is objected to because of the following informalities: 
Page 4, lines 10-15: “Red labels represent the small molecules”.  
A revision of Figure 5’s description OR a submission of color drawings with the appropriate petition and fee (pursuant to 37 CFR 1.84(b)(2)) is required. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Scope of Enablement
Claims 1-10 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because while the art is enabling for treatment of a tumor in mice by administering a plasmid encoding APOBEC3A, the specification does not reasonably provide enablement for the claims as broadly recited.  The specification does not enable any person skilled in the art to 

There are many factors to be considered when determining whether there is sufficient evidence to support determination that a disclosure does not satisfy the enablement requirements and whether any necessary experimentation is undue. These factors have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988). Wands states at page 1404,

“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”

The nature of the invention and the breadth of the claims:
	The claims are directed towards methods involving treating a subject having a tumor. The claims require the administration of an effective amount of an APOBEC3 upregulator to increase mutagenesis in tumor cells to treat a subject. The specification defines “treat” as “’treat’ or variations thereof refer to reducing, limiting progression, ameliorating, or resolving, to any extent, the symptoms or signs related to a condition” (page 14, lines 11-13). The specification does not define “tumor”. The specification states the “APOBEC3 upregulator can be any 
Examiner’s note: For the purposes of compact prosecution, an APOBEC3 upregulator is interpreted as including an upregulator of all members of the APOBEC3 family under the broadest reasonable interpretation.

The amount of direction or guidance and Presence and absence of working examples:
The specification teaches treating cell lines with PMA (an APOBEC3 upregulator) (Example 1, pages 21-23). The specification also teaches RNA sequencing as a method to identify mRNA expression changes when comparing PMA-treated MCF10A cells against untreated MCF10A cells (page 24, lines 10-17). Figure 1 illustrates that PMA caused a difference in the expression of only APOBEC3B compared to other members of the APOBEC3 family (Figure 1, Page 2, lines 9-11). APOBEC3A was not detected (Figure 1A). The specification asserts various doses of APOBEC3 upregulator to administer including: 100 ng/kg to about 50 mg/kg (Page 19, line 21), 10 μg/kg to about 5 mg/kg (page 19, lines 24-25), or by body weight 0.01 mg/m2 to about 10 mg/m2 (pages 19, line 27-page 20, line 2). However, these dosage guidelines and are not taught for a particular drug, and as such, the specification does not provide any guidance as to how much of any particular APOBEC3 upregulator would be administered to treat a tumor in a subject.  



The state of the prior art and the predictability or unpredictability of the art: 
Langlade Demoyen (WO 2014/195331) teaches a nucleic acid that encodes APOBEC3A, a member of the APOBEC 3 family, (an APOBEC3 upregulator) and using the nucleic acid to prevent or treat a solid tumor (claims 1-11; page 16). Langlade Demoyen teaches that APOBEC3A expression induces DNA damage response and double strand breaks in vivo (increasing mutagenesis in tumor cells) (page 15, lines 7-27). Langlade Demoyen also teaches that tumor cells were inhibited in vivo when cells containing a plasmid with APOBEC3A were injected into mice (a subject) (page 14, lines 1-6; page 16; Figure 1). 
The prior art recognizes differences between members of the APOBEC3 family. For example, Burns (Burns et al. (2013) Nature Genetics 45(9):977-983) report that APOBEC3 other than APOBEC3B are unlikely to contribute to mutation in cancer as APOBEC3A is tissue-restricted, and APOBEC3A, APOBEC3D, APOBEC3F, APOBEC3G, and APOBEC3H are localized to the cytoplasmic compartment (page 982, col. 2). Likewise, the specification of the instant application teaches that an APOBEC3B upregulator (PMA) would not upregulate APOBEC3A (Figure 1A; Page 2, lines 9-12; Figure 6). Therefore, the prior art and specification do not provide guidance that the expression levels of APOBEC3A and APOBEC3B could be 
Additionally, Harris (US 2018/0185302 A1) demonstrates the unpredictability of tumor treatment and APOBEC3B, as the application claims treating a subject having a tumor by administering an inhibitor to decrease APOBEC3B in the cells of the tumor (claim 10). Therefore, as claimed, the invention was not enabled as broadly claimed before or after the effective filing date. 

The level of skill in the art:
	The level of skill in the art is deemed to be high.

The quantity of experimentation necessary: 
	To practice the invention as claimed, the skilled artisan would have to perform clinical trials with a large number of patients with different tumors and concentrations of APOBEC3 upregulators of different types of APOBEC3 (e.g.: APOBEC3A). Based on the conflicting guidance from the specification as to the requirement for an APOBEC3 or APOBEC3B upregulator, as well as the lack of guidance as to how treat a subject with an APOBEC3 (or APOBEC3B) upregulator, the skilled artisan would be unable to predictably determine how to make or use the invention as claimed. The art supports the unpredictability of treatment of a tumor in a subject with an APOBEC3 upregulator. Accordingly, the experimentation necessary to practice the claimed invention would be replete with trial and error, which would require large amounts of inventive effort.

	

Written Description
Claims 1-10 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant is directed to <http://www.uspto.gov/web/menu/written.pdf> for guidance on
application of the written description guidelines

The claims are directed to methods involving treating a subject having a tumor with any structurally undefined APOBEC3 upregulator.

In the case of instant claims, the functionality of identifying an APOBEC3 upregulator capable of treating a subject having a tumor is a critical feature of the claimed methods.

The specification defines “treat” as “’treat’ or variations thereof refer to reducing, limiting progression, ameliorating, or resolving, to any extent, the symptoms or signs related to a condition” (page 14, lines 11-13).
The specification states that an “APOBEC3 upregulator” refers to “any substance that can increase APOBEC3B expression and, because this enzyme is only known to be a DNA cytosine deaminase, therefore, it will also increase the mutational load of a cell. An APOBEC3B upregulator may be, for example, a compound or other substance that increases APOBEC3B expression through molecules or substances that upregulate APOBEC3B through activation of the PKC-non-canonical NFKB pathway, an allosteric or direct interaction with the enzyme, or a compound or other substance that upregulates APOBEC3B through some other mechanism” (Page 7, lines 8-14). The specification also states APOBEC3 upregulators “may include any compound or substance that upregulates expression of APOBEC3B, whether the APOBEC3B upregulator acts through the non-canonical PKC-NFKB pathway-e.g., PMA, an L TfβR agonist, ingenol mebutate, a Smac mimetic, an IKKa activator, overexpressing P52, or cleaving NIK-or via another metabolic pathway” (Page 14, lines 5-8). The specification also states that the “APOBEC3 upregulator can be any compound or substance that upregulates expression of a member of the APOBEC3 family of enzymes” (Page 14, lines 29-30). Therefore, the term “APOBEC3 upregulator” includes a very large genus of structurally undefined compounds, which could encompasses nucleic acids, proteins, antibodies, small molecules, etc.  However, the specification does not teach which, if any of the large genus of possible APOBEC3 (or 
While the skilled artisan may be capable of identifying an APOBEC3 upregulator (like PMA), for example, possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features. See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.
While an APOBEC3 upregulator may increase mutagenesis in tumor cells, there is no indication, teaching, guidance, or expectation that ALL APOBEC3 upregulators would be capable of increasing mutagenesis in tumor cells, as is broadly claimed.
The specification asserts that the “APOBEC3 upregulator can be any compound or substance that upregulates expression of a member of the APOBEC3 family of enzymes” (Page 14, lines 29-30). Burns (Burns et al. (2013) Nature Genetics 45(9):977-983) report that APOBEC3 other than APOBEC3B are unlikely to contribute to mutation in cancer as APOBEC3A is tissue-restricted, and APOBEC3A, APOBEC3D, APOBEC3F, APOBEC3G, and APOBEC3H are localized to the cytoplasmic compartment (page 982, col. 2). Therefore, some APOBEC3 upregulators are not likely to increase mutagenesis in tumor cells. There is no indication that all APOBEC3 upregulators would possess the specified ability to increase mutagenesis in tumor cells.

While an APOBEC3 upregulator may be capable of treating a subject with a tumor, there is no indication, teaching, guidance, or expectation that ALL APOBEC3 upregulators would be capable of treating a subject with a tumor, as is broadly claimed. 


In analysis of the claims for compliance with the written description requirement of 35 U.S.C. 112, first paragraph, the written description guidelines note regarding genus/species situations that "Satisfactory disclosure of a "representative number" depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features of the elements possessed by the members of the genus in view of the species disclosed." (See: 'Written Description" Requirement, Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001). In the instant case, the specification fails to teach the necessary common attributes or features of the genus of encompassed APOBEC3 upregulators in view of the species disclosed. As such, one of skill in the art would not recognize that applicant was in possession of APOBEC3 upregulators encompassed by the broadly claimed invention.
Further, University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404, 1405 held that: To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention." Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997); In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, 

Thus considering the breadth of the APOBEC3 upregulators required by the claimed methods, their specific required functionalities, and the teachings of the instant specification, it is the conclusion that the specification does not provide an adequate written description of the broadly claimed subject matter.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “APOBEC3 upregulator” is unclear. The specification states that the “APOBEC3 upregulator can be any compound or substance that upregulates expression of a member of the APOBEC3 family of enzymes” (Page 14, lines 29-30) and “As used herein, "upregulate" and variations thereof refer to the property of increasing the expression of a member of the APOBEC3 family” (Page 14, line 31-page 15, line 2). However, the specification also states that “As used herein, an APOBEC3 upregulator refers any substance that can increase 


The following rejections are directed to the enabled embodiment set forth in the rejection under 35 USC 112(a) above.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Langlade Demoyen (WO 2014/195331).
Examiner’s note: A “subject” is interpreted to include mice under the broadest reasonable interpretation (BRI). The specification states that “upregulate” refers to the property of increasing expression, and expression can be described with reference to a nucleotide, transcription or translation (page 15, lines 1-10). Therefore, under the broadest reasonable interpretation, a nucleic acid that encodes the APOBEC3A protein would be an APOBEC3 upregulator when administered, as it would increase APOBEC3 expression. An APOBEC3 “mutation signature” is interpreted to include histone H2AX phosphorylation at serine 139, 
Regarding instant claim 1, Langlade Demoyen (WO 2014/195331) teaches a nucleic acid that encodes APOBEC3A, a member of the APOBEC 3 family, (an APOBEC3 upregulator) and using the nucleic acid to prevent or treat a solid tumor (claims 1-11; page 16). Langlade Demoyen teaches that APOBEC3A expression induces DNA damage response and double strand breaks in vivo (increasing mutagenesis in tumor cells) (page 15, lines 7-27). Langlade Demoyen also teaches that tumor cells were inhibited in vivo when cells containing a plasmid with APOBEC3A were injected into mice (a subject) (page 14, lines 1-6; page 16; Figure 1). 
Regarding instant claim 7, Langlade Demoyen teaches that APOBEC3A expression leads to DNA breaks, and histone H2AX phosphorylation at serine 139, named γΗ2ΑΧ, is required for DNA damage signal amplification (page 14; lines 31-33). Langlade Demoyen teaches that γΗ2ΑΧ can be identified with a monoclonal antibody to detect double strand breaks, a mutation signature of APOBEC3 expression (page 13; lines 1-14). Langlade Demoyen teaches the use of this γΗ2ΑΧ antibody to identify double strand breaks (an APOBEC3 mutation signature) after obtaining a tumor sample (page 15, lines 19-27).
Regarding instant claim 9, Langlade Demoyen teaches that the APOBEC3A encoding nucleic acid may be delivered intratumorally (page 2, lines 13-15; page 9, lines 20-21; page 10, lines 7-14). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 4, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Langlade Demoyen (WO 2014/195331).

Langlade Demoyen (WO 2014/195331) teaches a nucleic acid that encodes APOBEC3A, a member of the APOBEC 3 family, (an APOBEC3 upregulator) and using the nucleic acid to prevent or treat a solid tumor in mice (claims 1-11; page 16). Langlade Demoyen teaches that APOBEC3A expression induces DNA damage response and double strand breaks in vivo (increasing mutagenesis in tumor cells) (page 15, lines 7-27). Langlade Demoyen also teaches that tumor cells were inhibited in vivo when cells containing a plasmid with APOBEC3A were injected into mice (a subject) (page 14, lines 1-6; page 16; Figure 1). 
. 

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Langlade Demoyen (WO 2014/195331) in view of Galluzzi (Galluzzi et al. (2014) OncoImmunology, 3(11): pp. 1).
Langlade Demoyen teaches a nucleic acid that encodes APOBEC3A, a member of the APOBEC 3 family, (an APOBEC3 upregulator) and using the nucleic acid to prevent or treat a solid tumor (claims 1-11; page 16). Langlade Demoyen teaches that APOBEC3A expression induces DNA damage response and double strand breaks in vivo (increasing mutagenesis in tumor cells) (page 15, lines 7-27). Langlade Demoyen also teaches that tumor cells were inhibited in vivo when cells containing a plasmid with APOBEC3A were injected into mice (a subject) (page 14, lines 1-6; page 16; Figure 1). Langlade Demoyen also teaches the administration of a nucleic acid encoding an APOBEC3A protein (an APOBEC3 upregulator) in combination with an immunomodulatory or immune checkpoint blocker (immunotherapy) (claim 9; page 9, lines 32-35). 

Regarding claim 5 and 6, Langlade Demoyen does not teach administering an effective amount of an anti-PD-1 antibody.
Galluzzi teaches that pembrolizumab, a monoclonal antibody that targets PD-1 (an immune checkpoint blocker) was approved by the US Food and Drug Administration for advanced or unresectable melanoma in 2014 (paragraph 1). Galluzzi also teaches that administration of an effective dose (10 mg/kg) as approximately 24% of patients who received pembrolizumab experienced tumor regression (paragraph 3).
It would have been prima facie obvious to one of ordinary skill in the art to modify the teachings of Langlade Demoyen by the teachings of Galluzzi. Langlade Demoyen teaches administration of a nucleic acid encoding an APOBEC3A protein (an APOBEC3 upregulator) in combination with an immune checkpoint blocker (claim 9; page 9, lines 32-35). Langlade Demoyen also teaches that APOBEC3A overexpression induces mouse melanoma tumor regression (page 3, lines 30-34; Figures 4; page 10, lines 30-31; page 11, lines 4-8). As Galluzzi teaches pembrolizumab (an anti-PD-1 antibody) is approved for treating melanoma, one of ordinary skill in the art would be motivated to administer pembrolizumab (an anti-PD-1 antibody) in the method of melanoma tumor treatment taught by Langlade Demoyen.



Conclusion
Claims 1-10 and 12 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL W NIELSEN whose telephone number is (571)272-0511.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JEHANNE S SITTON/Primary Examiner, Art Unit 1634